PER CURIAM.
This is an appeal from a criminal proceeding which resulted in a guilty verdict. We find that the trial court erred in overruling the defendant’s peremptory challenge of a juror as the state did not make a proper objection to the peremptory strike in that it failed to demonstrate on the record that the challenged juror was a member of a distinctive racial group, and that there was a strong likelihood that the juror had been challenged solely on the basis of his race. Betancourt v. State, 650 So.2d 1021 (Fla. 3d DCA 1995); Portu v. State, 651 So.2d 791 (Fla. 3d DCA 1995) (on motion for clarification granted).1
Therefore, we reverse the adjudication and conviction under review and return the matter to the trial court for a new trial.
Reversed and remanded.

On Motion To Clarify Granted

PER CURIAM.
This is an appeal from a criminal proceeding which resulted in a guilty verdict. We find that the trial court erred in overruling the defendant’s peremptory challenge of a juror as the state did not make a proper objection to the peremptory strike in that it failed to demonstrate on the record that the challenged juror was a member of a distinctive racial group, or that defendant had exercised said challenge in a racially discriminatory manner. Betancourt v. State, 650 So.2d 1021 (Fla. 3d DCA 1995); Portu v. State, 651 So.2d 791 (Fla. 3d DCA 1995) (on motion for clarification granted).1
Therefore, we reverse the adjudication and conviction under review and return the matter to the trial court for a new trial.
Reversed and remanded.

. We note that these cases were decided subsequent to the trial in this matter.


. We note that these cases were decided subsequent to the trial in this matter.